MOORE, Circuit Judge
(concurring in part and dissenting in part):
Although I agree with the basis of the majority’s decision today (i. e., that Vacca’s local board may have improperly denied him a I-S(C) deferment), I must disagree with its disposition of the case, insofar as instruction to the district court is concerned. Rather than order that the habeas corpus writ issue, I would remand the case to the district court for a hearing to determine whether Vacca in fact met the statutory and regulatory requirements1 for a I-S(C) classification.
The applicable requirements of 50 U. S.C. App. 456(i) (2) are as follows:
“Any person who while satisfactorily pursuing a full-time course of instruction at a college * * * shall, upon the facts being presented to the local board, be deferred * * * until the end of the academic year * * * [emphasis added].”2
The only favorable data in the record bearing on the I-S(C) question are the claims of Vacca and the Assistant Registrar of Queens College that in the spring of 1969 (when he received his induction order) Vacca was enrolled at Queens College and carrying a 12-hour course load, which the Assistant Registrar characterized as a “full-time course of study.” No mention is made by the Queens College official of whether Vacca was “satisfactorily pursuing a full-time course of instruction” at that institution as of the time he received his induction order; and there is nothing in the record to indicate that the court below was presented with an opportunity to consider this important question of a clearly factual nature.
Neither the applicable statute nor regulation defines what is meant by “satisfactorily pursuing a full-time course of instruction.” The majority apparently has concluded ipse dixit3 that mere enrollment for a “full-time” load, as evidenced here especially by the Queens College letter of April 14, 1969, is enough to satisfy the applicable requirements for a I-S(C) deferment. It is with this conclusion that I must take serious issue.
Because the question whether a registrant is qualified for a I-S(C) deferment is one ultimately for the local board4 or, as here, for a district court (and therefore not for the registrant’s college or university), and because a college or university is at least initially best able to determine the quality of academic performance of a Selective Service registrant enrolled at that institution, it would be most reasonable, all factors considered, to accord prima facie rather than final effect, on the issue of satisfaction of the applicable statutory requirements of the I-S(C) classification, to an educational institution’s offi*1085cial letter stating a registrant’s full-time enrollment.5 Such a rule would be fair to all parties concerned: it would give the registrant an evidentiary helping hand at the outset; it would permit the Government to come in with any evidence to rebut the prima facie case; and, finally, it would allow the court to consider all the relevant facts bearing on the I-S(C) question.

. 50 U.S.C. App. § 456 (i) (2); 32 C.F.R. § 1622.15(b) (1971).


. To the same effect, see 32 C.F.R. § 1622.15(b) (1971).


. Perhaps the majority has relied for its conclusion on the following dictum in Walsh v. Local Bd. No. 10, 305 F.Supp. 1274, 1278 (S.D.N.Y.1969) cited in the majority’s opinion for another proposition.
“[A]n undergraduate registrant is ‘satisfactorily pursuing a full-time course of instruction’ under § 6 (i) (2) if he meets the academic standards necessary to be accepted at, or to remain in, a full-time program at a college or university.”
This court is certainly not bound by the above-quoted statement, particularly if it be taken to mean — which is at the most arguable — -that a letter from a registrant’s college or university indicating full-time enrollment of the registrant at that institution conclusively establishes by implication satisfactory performance by the registrant in all full-time course work.


. See, e. g., Coleman v. New York Local Selective Service Bd. No. 61, 432 F.2d 225 (10th Cir. 1970) (per curiam).


. Cf. Nowak v. Collins, 437 F.2d 1303, 1308 (3d Cir. 1971).